DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 3/10/2022, has been entered and made of record. Claims 1-6 are pending in the application.

2.	Applicant’s amendment to claim 1 has overcome the Examiner’s rejection.

3.	Claim 2 has been amended to remove “a” from “a position sensor” and insert “the” before “position sensor.” Although the insertion of “the” has not been underlined as required by 37 C.F.R. 1.121, the Examiner will note the change via the Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
	In the claims, 

	…
2. (Currently Amended) The actuator according to claim 1, wherein the position sensor is provided at a position opposing to the coil on the main body portion on the same side as the sensor substrate.

….

Response to Arguments
Applicant’s arguments with respect to claim 1 and the Huang et al., Johnson et al., and Park have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Examiner agrees that none of the references applied in the previous Office action disclose a driver integrated circuit with a built-in position sensor. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0166771) in view of Osaka et al. (US 2018/0364446) and further in view of Johnson et al. (US 2020/0314338).
As to claim 1, Huang et al. teaches an actuator (Fig. 1a, lens driving device “10”; note para. [0038], lines 4-17) comprising: 
a sensor substrate (Fig. 1a, surface of external circuit “92” and base “133”) with an image sensor (Fig. 1a, image sensor “91”) on a front surface thereof (Fig. 1a; {As the Examiner interprets both the external circuit “92” and the base “133” as the claimed sensor substrate, the Examiner-interpreted “sensor substrate” will have multiple front surfaces - that is, the front surface of external circuit “92” and the front surface of base “133.”}); 
a coil substrate (Fig. 1a, circuit board “131” with coils “143”) comprising a coil (Fig. 1a, one of coils “143”), the coil substrate being provided with a first through hole (Fig. 1a, unnumbered hole at the circuit board’s center); and 
a circuit board (Fig. 1a, connecting plate “132”) comprising a main body portion (Fig. 1a, portion of the connecting plate parallel with circuit board “131”) including a position sensor (Fig. 1a, one of position sensors “16”) and a coupling portion extending from a periphery of the main body portion (Fig. 1a, portion of the connecting plate perpendicular with circuit board “131” and including connecting pins) and coupled to outside (Fig. 1a; {Although the unnumbered connecting pins are not explained in detail in Huang et al., one of ordinary skill in the art would recognize that they are a common illustration in the camera module art and are inherently connected to external circuitry that provides power and driving current to the lens driving device in order to accomplish the AF and OIS functions.}), the main body portion being provided with a second through hole (Fig. 1a, unnumbered hole at the connecting plate’s center), 
wherein the sensor substrate is fixed to the main body portion from a rear side (Fig. 1a; [0004]), the coil substrate is fixed to the main body portion from a front side (Fig. 1a), and the image sensor is exposed to a front surface through the first through hole and the second through hole (Fig. 1a). 
 (1) Huang et al. discloses that a “main body portion” of a “circuit board” (i.e., connecting plate) includes a position sensor (e.g., Fig. 1, one of position sensors “16”). However, the reference fails to specifically disclose that the connecting plate also includes a driver integrated circuit with the position sensor built in. (2) Furthermore, Huang et al. only discloses that the lens driving device is designed to move the movable part “12,” which does not include the image sensor. Thus, Huang et al. fails to disclose the claimed feature that the coil drives the image sensor. (3) Additionally, Huang et al. fails to specifically disclose that the connecting plate is flexible. 
(1) In the same field of endeavor, Osaka et al. discloses a driving system (Fig. 2, lens driving device “1”) for an optical module (Fig. 2, camera module “A”), including a coil-magnet actuator (Fig. 7, coil “112” and magnets “122”) and a control integrated circuit (Figs. 10 and 11B, control IC “161”) for controlling the current applied to the coil ([0066], lines 6-8; [0100]). The reference further discloses that a position detector may be built into the driver integrated circuit (Fig. 11B, Hall sensor “165”; [0100]). In light of the teaching of Osaka et al., the Examiner submits that it would have been obvious to one of ordinary skill in the before the effective filing date of the instant application to build the position sensor of Huang et al. into a driver integrated circuit for controlling the current applied to the coils and position the driver integrated circuit on the connecting plate because an artisan of ordinary skill in the art would recognize that this would save space on the connecting plate by integrating actuator circuits rather than positioning them separately on the plate. 
(2), (3) Further in the same field of endeavor, however, Johnson et al. discloses a camera module (Fig. 3, camera “300”) for use in a mobile phone (Fig. 12, portable device “1100”; [0143], lines 2-5). The camera module is designed to perform autofocus and optical image stabilization functions, like Huang et al. ([0060]). Also, like Huang et al., the camera module includes a flexible printed circuit board (Fig. 3, flexible printed circuit board “334”) with a coil connected on one side (Fig. 3, coil “332”) and an image sensor platform connected on an opposite side (Fig. 3, dynamic platform “322” and image sensor “308”). Furthermore, the reference discloses that, during image stabilization, the coil drives movement of the image sensor and associated elements ([0062]). In light of the teaching of Johnson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the driving device of Huang et al. to drive movement of the image sensor rather than the lens portion using the coil during image stabilization. Given the similarity in module design between Huang et al. and Johnson et al., the Examiner submits that this driving target modification represents a simple substitution in which the predictable result of providing a displaceable image sensor part that moves in response to electromagnetic interaction between the coil and magnet is achieved. Additionally, the prior art is known to design camera modules, like Huang et al. and Johnson et al., for image sensor and/or lens movement. Thus, the Examiner submits that this modification can be performed by common art-recognized methods or Johnson’s method of utilizing a dynamic, movable platform and does not impede Huang’s goal of reducing interference between adjacent camera modules. See MPEP 2143 I. B. for more detail on the Examiner’s rationale for combining Huang et al. and Johnson et al. 
Further in light of Johnson’s disclosure, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design Huang’s connecting plate to be flexible and to implement Huang’s driving device in a mobile phone because imparting flexibility to the connecting plate would provide a degree of protection as it repeatedly moves during autofocusing and image stabilization. Also, implementing Huang’s driving device in a camera module of a mobile phone would ensure that advantages of Huang et al. are realized in a common photography device.
As to claim 4, Huang et al., as modified by Osaka et al. and Johnson et al., teaches the actuator according to claim 1, wherein the coil substrate is electrically connected to the FPC from a rear side of the FPC (see Huang et al., Fig. 1a; {Claims 1 and 4 can be read to allow for two rear sides of the FPC as the rear side of claim 1 and that of claim 4 do not necessarily have to be the same. Thus, the same surface can be considered a front surface and a rear surface depending on from where they are viewed. As to Huang et al., the Examiner submits that the side of the connecting plate “132” on which the coil board “131” is connected can be considered a rear side in relation to the external circuit “92.”}). 
As to claim 5, Huang et al., as modified by Osaka et al. and Johnson et al., teaches a camera module (see Huang et al., e.g., Fig. 1a, image sensor “91”) comprising the actuator according to claim 1 (See above.). 
As to claim 6, Huang et al., as modified by Osaka et al. and Johnson et al., teaches a camera mounting device (see Johnson et al., Fig. 12, portable device “1100”; [0143], lines 2-5) comprising the camera module according to claim 5 (See above.).
2.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0166771) in view of Osaka et al. (US 2018/0364446) in view of Johnson et al. (US 2020/0314338) and further in view of in view of Park (US # 10,288,835).
As to claim 2, Huang et al., as modified by Osaka et al. and Johnson et al., teaches the actuator according to claim 1. The claim differs from Huang et al., as modified by Osaka et al. and Johnson et al., in that it requires that the position sensor is provided at a position opposing to the coil on the main body portion on the same side as the sensor substrate.
In the same field of endeavor, Park discloses a driving device (lens driving motor of Fig. 1) for a camera module (e.g., col. 10, lines 7-9). The driving device includes a driving coil (Fig. 1, coil “330”) and an image sensor base (Fig. 1, base “350”; see, again, col. 10, lines 7-9) positioned on opposite sides of a circuit board with connection pins like Huang et al. (Fig. 1, substrate “340”). Furthermore, the device includes a position sensor (Fig. 1, position sensor “500”) mounted on a lower surface of the circuit board (col. 8, lines 45-47), and the image sensor base includes an accommodating groove (Fig. 1, Hall sensor accommodating groove “355”) for accepting the position sensor (col. 9, lines 62-64). In light of the teaching of Park, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to mount Hall sensor-equipped control IC of Huang et al., as modified by Osaka et al. and Johnson et al., on the lower side of the connecting plate facing the image sensor base and to include a groove in the image sensor base for accepting the control IC because an artisan of ordinary skill in the art would recognize that this would decrease the vertical length of the camera module of Huang et al., as modified by Osaka et al. and Johnson et al., by the depth of the groove.
As to claim 3, Huang et al., as modified by Osaka et al., Johnson et al., and Park, teaches the actuator according to claim 2, wherein the sensor substrate is provided with a notch (see Park, Fig. 1, Hall sensor accommodating groove “355”), and the position sensor is exposed to a rear side through the notch (see Park, Fig. 5; {Note that claim 3 does not state what element has the rear side. As illustrated in Park’s Fig. 5, the position sensor “500” is exposed to a rear side of some external element or the “left” side of base “350,” which would also be the case when the sensor base of Huang et al. is formed with a groove.}).

Suggested Amendments
As explained in the rejection of claim 3, “rear side” is not tied a specific element of the actuator, which allows the Examiner to interpret the limitation in a way that is favorable to rejection. The Examiner suggests tying the “rear side” to a specific element, which would help distinguish the language from the applied prior art references. Similarly, in claim 4, “rear side” is modified with the indefinite article “a” rather than the definite article “the.” Amending the claims to recite that the rear side of claim 4 corresponds to the rear side of claim 1 would also help distinguish the applied references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/15/2022